Citation Nr: 1540819	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-06 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for left rotator cuff tendon tear and left acromioclavicular joint arthritis ("left shoulder condition"), to include as secondary to service-connected chronic subjective dizziness (CSD).

2.  Entitlement to service connection for degenerative and trochanteric bursitis of the left hip ("left hip condition"), to include as secondary to service-connected chronic subjective dizziness (CSD).

3.  Entitlement to service connection for left knee Baker's cyst and meniscectomy ("left knee condition"), to include as secondary to service-connected chronic subjective dizziness (CSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified at a Decision Review Officer hearing at the RO in March 2014.  The Veteran also testified before the undersigned at an April 2015 videoconference hearing.  Transcripts of both hearings have been associated with the claims file.

The issues of entitlement to service connection for a left foot condition; headaches, numbness and tingling in the face, hands, and legs; blurred vision; tremors; and a left leg condition have been raised by the record in a February 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

The Veteran contends that his left shoulder, left hip, and left knee conditions are due to injuries he sustained in combat in Vietnam when a steel plate landed on the left side of his body during a 1971 bomb explosion.  See April 2015 Board Hearing Testimony; March 2014 DRO Hearing Testimony; February 2013 Statement in Support of Claim.  

A December 1973 service treatment record shows that the Veteran was treated for a left knee strain, but service treatment records do not document left shoulder, left hip, and left knee conditions from injuries sustained during the aforementioned 1971 explosion.  However, the evidence reflects that the Veteran engaged in combat with the enemy during the Vietnam War.  Specifically, personnel records show that the Veteran served as a security policeman in Vietnam from March 1971 to March 1972.  An October 1971 Airman Performance Report indicates that the Veteran "helped defend [the] Base during stand-off rocket attacks, and sapper attacks," and a May 2007 JSRRC Special Project Team memorandum documents that the Veteran was assigned to Cam Rahm Bay Air Force Base in Vietnam during "one of the most spectacular standoff and sapper operations of the war...[where] [t]he Communists exploded the Tri-Service Ammunition Storage Area, blowing up 6,000 tons of munitions worth more than $10 million."  

As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). 

Applying the foregoing to this case, the Veteran's assertions of being injured in an explosion are consistent with the circumstances of his service, and, therefore, establish service incurrence of left shoulder, left hip, and left knee injuries.  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  

Post-service private treatment records show complaints of hip pain in February 1990 and March 2005.  See Dakota Orthopedics Treatment Records.  VA treatment records show complaints of intermittent left hip pain starting in October 2010, and the Veteran was diagnosed with left hip degenerative joint disease and bursitis in January 2013.  Regarding the left knee, private treatment records show that the Veteran underwent left knee surgery in October 2002.  Regarding the left shoulder, VA treatment records show complaints of left shoulder pain starting in October 2010.  A November 2011 MRI of the left shoulder showed a tear of the supraspinatus, and the Veteran underwent left shoulder surgery in January 2012.  

In a January 2013 statement, the Veteran reported that he injured his left side during the explosion in Vietnam.  He indicated that he did not go to the hospital and that a few weeks later, he could hardly walk due to back pain.  He also reported that over the years, he has had surgery on his left knee and left shoulder, and that he has experienced pain in his left hip.  

At the March 2014 DRO hearing, the Veteran testified that he sustained injuries to his left knee, shoulder, and hip when a steel plate landed on top of him after an explosion.  He indicated that he "remained out in the bush for a few days," so he did not seek medical attention right away.  The Veteran reported that he eventually sought medical treatment in Vietnam and that he was on 30 days of bed rest due to back injuries sustained in the explosion.  He testified that after he left service, he continued to have problems with the left side of his body, to include weakness and swelling of his left knee and left shoulder and hip pain.  He indicated that he "just lived with" these problems for many years.  At the April 2015 Board hearing, the Veteran testified that after his injuries, he self-medicated in the field, rather than seek medical treatment.  He also testified that after service, he "took a lot of ibuprofen, aspirin," for his injuries.  

The Veteran was afforded a VA knee examination in December 2012; however, the examiner noted that there were no treatment records documenting the Veteran's 2002 knee surgery in the claims file and that, therefore, she could not offer an etiology opinion without resorting to mere speculation.  

The Veteran was provided VA examinations for his left knee, shoulder, and hip in December 2013.  Regarding his left knee, the Veteran reported ongoing left knee problems since service, including pain over the entire knee area and surgery for a Baker's cyst and meniscus injury in 2001 or 2002.  The Veteran indicated that "even after Vietnam he had a lump on the back of his knee."  Regarding his left shoulder, the Veteran reported left shoulder pain "for years and since being hurt in Vietnam."  The examiner did not provide etiology opinions with regard to direct service connection.

In January 2014, private treatment records related to the Veteran's 2002 left knee surgery were associated with the claims file.  In February 2014, the claims file was forwarded to a VA examiner for an opinion as to whether the Veteran's left knee condition is related to treatment for a left knee strain in December 1973.  The examiner opined that the Veteran's left knee condition was less likely than not related to the December 1973 in-service knee strain.  However, the examiner did not provide an opinion regarding whether the Veteran's knee condition was related to his in-service combat injuries.  

The Veteran was provided VA examinations for his left knee, shoulder, and hip in May 2014.  The Veteran reported that a steel panel weighing about 200 pounds landed on his left shoulder, hip, and knee in Vietnam.  He reported that he had pain at the time and that he went to sick bay.  He also reported that he had pain in his left shoulder, hip, and knee intermittently for the remainder of his military service and after discharge.  After reviewing the claims file and examining the Veteran, the examiner opined that it is less likely than not that the Veteran's left knee condition was "incurred in, caused by, or secondary to an enemy attacks [sic] on an Ammo dump during his service in Vietnam."  The examiner's rationale was that there was no documentation of the injury during service and that post-military records are silent for any knee conditions until 2002.  The examiner also stated that "the biggest finding is the silence of the record regarding this problem."  

Regarding the Veteran's left hip condition, the examiner opined that it is less likely than not that the Veteran's complaints of hip pain and bursitis were caused by any incident in service because "[t]here is really no documentation of this injury [and] [h]is private records are silent for any hip condition until seen at the Sioux Falls VA [in] 2010."  The examiner concluded that "I do not find any collaborating data relating to a chronic left hip condition from service."  

Regarding a left shoulder condition, the examiner opined that it was less likely than not caused by any incident in service because service treatment records are "silent for any shoulder conditions in service" and because private treatment records "are silent for any shoulder conditions until approximately 2010 or 2012."  The examiner also opined that the Veteran's history was "vague and inconsistent."  

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the May 2014 VA examiner based his negative nexus opinions, in large part, on a lack of evidence of medical treatment in-service or for many years after service, without considering the Veteran's many lay statements alleging symptoms in service and continuity since.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this regard, the Board highlights that the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Moreover, as noted above, that the Veteran sustained injuries to his left shoulder, hip, and knee during combat in Vietnam is conceded.  Therefore, the examiner's finding that there was no evidence of injuries in service was based on an inaccurate premise, and is therefore inadequate for evaluation purposes.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (holding that when the combat presumption has been triggered, a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between current disability and military service); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Based on the foregoing, the Board finds that the May 2014 VA opinion is inadequate because the examiner does not appear to have considered all relevant facts, including the reported in-service injuries and competent lay evidence of symptoms in service and since service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); 38 C.F.R. § 4.2 (2013) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  As there are no other opinions regarding the relationship between the Veteran's combat injuries and his current conditions, an addendum opinion is needed on remand.

Additionally, although the Veteran and his representative indicated at the April 2015 hearing that they were "just seeking direct service connection for a left knee condition, a left shoulder condition and a left hip condition," the Board notes that there is evidence in the record which warrants further development of the claim for service connection for left shoulder, left hip, and left knee conditions on a secondary basis.  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  There may be multiple theories or means of establishing entitlement to a benefit for a disability, and if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Accordingly, VA "must investigate the reasonably apparent and potential causes of [a claimant's] condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filings."  DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011).

In the present case, the Veteran was granted service connection for chronic subjective dizziness in a March 2009 rating decision.  VA and private treatment records show that the Veteran has fallen multiple times.  A December 2008 VA primary care note shows that the Veteran reported dizziness and "falling more often."  A February 2009 VA treatment note shows that the Veteran had a dizzy spell and fell down on the sidewalk, hitting his forehead.  A March 2009 private treatment record shows that the Veteran fell and had "a big bruise on his left clavicle."  In April 2009, the Veteran was seen at a private emergency room after falling.  An October 2010 VA treatment record shows that the Veteran "recently fell down steps and injured his [left] shoulder."  In November 2011, the Veteran reported that he fell down his basement stairs due to his chronic dizziness and that he had increased back and left leg pain since his fall.  He indicated that he "has been falling quite frequently when he loses his balance."  See November 2011 VA Treatment Record.  

In January 2012, the Veteran underwent left shoulder surgery.  Thereafter, a February 2012 VA treatment note shows that the Veteran "fell against his shoulder last week" due to his chronic vertigo.  During a February 2012 VA primary care visit, the Veteran reported falling about two to three times per week.  During a March 2012 VA physical therapy visit, the Veteran reported that he fell the day before due to his vertigo and landed partially on his left shoulder.  The Veteran reported multiple falls in April 2012.  See April 2012 VA Treatment Records.  

In October 2012, the Veteran reported that he had a fall recently and "thinks that he damaged that shoulder again."  During a November 2012 VA primary care visit, the Veteran reported left shoulder and hip pain on and off since a recent fall.  A January 2013 VA treatment note shows that the Veteran fell and fractured his rib a week earlier, although treatment records related to that incident are not included in the claims file.  Thereafter, VA treatment records document falls in March 2013, July 2013, and February 2014.

In a June 2009 statement, the Veteran's wife reported that the Veteran has had numerous falls due to his vertigo and that he sustained abrasions, cuts, and bruises.  She reported that in March 2009, the Veteran fell into a door jam and injured his jaw, forehead, shoulder, and back.  Additionally, she indicated that the Veteran fell in the laundry room and injured his shoulder.  Accompanying the statement were photographs of the Veteran showing numerous bruises and cuts to his face and head.  In a January 2013 statement, the Veteran reported falling many times and hitting his head and face often.  

As noted above, the Veteran was provided VA examinations for his left knee, shoulder, and hip in December 2013.  The Veteran reported recent left hip pain and indicated that he feels it is related to chronic dizziness and falls.  The examiner noted treatment records showing falls and injuries to the left knee, hip, and shoulder.  After examining the Veteran and reviewing the claims file, the examiner opined that it is less likely as not that the Veteran's left shoulder, hip, and knee conditions are caused by his chronic dizziness.  The examiner's rationale was that the Veteran was seen for only two falls from December 2009 to February 2010 "which were claimed as being due to balance problems."  The examiner indicated that one fall was during the night while having a nightmare and that the other incident involved a fall in the driveway while the Veteran was intoxicated.  Additionally, the examiner noted the Veteran's report that his falls have improved recently since he started wearing an ankle brace on his left ankle.  The examiner concluded that the "etiology of his falls has not been clearly linked to his chronic dizziness problem."  

The Board finds the December 2013 examination report inadequate for several reasons.  First, the examiner's statements regarding the Veteran's history of falls are inaccurate.  In this regard, the examiner incorrectly indicated that treatment records show only two falls, neither of which was caused by the Veteran's CSD.  As noted above, available treatment records document at least 15 separate fall incidents from December 2008 to February 2014.  As the opinion appears to have been based on an inaccurate factual premise, it is inadequate and a new opinion is needed.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Additionally, although the examiner provided an opinion with rationale to the narrow question of whether the Veteran's falls are caused by his service-connected CSD, the examiner did not provide any rationale regarding whether the Veteran's left shoulder, hip, and knee conditions are caused by CSD and/or falls.  Nor did the examiner discuss whether the Veteran's left shoulder, hip, and knee conditions were aggravated by the Veteran's falls due to service-connected CSD.  The Court has held that when an examiner determines whether service connection is warranted on a secondary basis, he or she must address both direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995) ("[W]hen aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.").  On remand, a clarifying addendum opinion must be obtained.

Lastly, the record suggests that there may be relevant VA treatment records that have not been associated with the claims file.  Specifically, the December 2013 VA examiner discussed VA treatment records dated from December 2009 to April 2010; however, there are no VA treatment records associated with the claims file dated from April 2009 to September 2010.  Additionally, as noted above, a January 2013 VA treatment note shows that the Veteran fell and fractured his rib a week earlier and was seen in the emergency room, but treatment records related to that incident are not included in the claims file.  

Upon remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records, including those indicated above that were reviewed by the December 2013 VA examiner.  Additionally, as the record indicates that the Veteran receives ongoing VA treatment any current VA treatment records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA compliant notice that addresses the requirements for a claim of entitlement to service connection for left shoulder, left hip, and left knee conditions on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of the information and evidence, if any, that he is to provide to VA and the information and evidence, if any, that VA will attempt to obtain on his behalf.  A copy of this letter must be included in the file.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for left shoulder, hip, and knee conditions, particularly including records reviewed by the December 2013 VA examiner dated from December 2009 to April 2010 and records dated in January 2013 relating to a fall, as well as any other VA treatment records dated from May 2014 to the present.  If no such records are located, that fact should be documented in the claims file.  

Additionally, send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional private treatment records pertinent to the claim on appeal that are not currently of record.

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

3. After all available records have been associated with the claims file, obtain a VA medical opinion to determine the etiology of the Veteran's left shoulder, left hip, and left knee conditions.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

Based on this review, the examiner is asked to address each of the following questions:  

(a) Is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed left shoulder, left hip, and left knee conditions had its onset during or is otherwise etiologically related to the Veteran's military service, to include the 1971 combat-related incident?  

In rendering this opinion, the examiner should assume that the Veteran sustained left shoulder, left hip, and left knee injuries in a 1971 explosion when a metal plate landed on the left side of his body, notwithstanding that there is no documentation of such injuries in the Veteran's service treatment records.  The examiner should carefully consider the Veteran's lay statements regarding the onset of his symptoms and continuous nature of his symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the left shoulder, left hip, and left knee conditions over time.  The examiner should address the likelihood that in-service injuries such as the ones described by the Veteran could have caused the Veteran's currently diagnosed left shoulder, left hip, and left knee conditions.  

(b) Notwithstanding the answer to question (a), is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed left shoulder, left hip, and left knee conditions is proximately due to or caused by the Veteran's service-connected chronic subjective dizziness (CSD), to include falls due to CSD?  The examiner is advised that treatment records document at least 15 separate fall incidents.

(c) If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any of the Veteran's currently diagnosed left shoulder, left hip, and left knee conditions was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected chronic subjective dizziness (CSD), to include falls due to CSD?  The examiner is advised that treatment records document at least 15 separate fall incidents.

If the examiner determines that any of the Veteran's currently diagnosed left shoulder, left hip, and left knee conditions was aggravated by his service-connected CSD, the examiner should report the baseline level of severity of the left shoulder, left hip, and/or left knee condition prior to the onset of aggravation.  If some of the increase in severity of the condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly VA and private treatment records documenting left shoulder, left hip, and left knee conditions; VA and private treatment records documenting frequent falls; the Veteran's statements regarding left shoulder, left hip, and left knee pain in service and since discharge; and the lay statements submitted by the Veteran and his wife regarding injuries sustained in falls.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







